                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
IN RE:

Debra C. Jeffries                                   Bankruptcy No. 19-56859-mlo
                                                    Honorable Maria L.Oxholm
            Debtor                                  Chapter 13
_____________________________________/


                           ORDER MODIFYING CONFIRMED PLAN


This matter having come before the Court upon the application of Tricia Stewart Terry, of Marrs
& Terry, PLLC, and all interested parties having been served with notice of the modification, no
objections to the modification having been received and a certification of no response having
been filed, and the Court being otherwise fully advised in the premises;

       IT IS HEREBY ORDERED that turnover of the 2019 federal refund is excused.




 19-56859-mlo       Doc 27-1    Filed 06/19/20    Entered 06/19/20 08:37:53       Page 1 of 1
